DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of claims 1 and 13 being amended to include allowable subject matter indicated in the prior Office action mailed on May 25 2021, and as remarked on pages 6-7 of applicant’s reply filed on August 23, 2021, claims 1-3, 5-15 and 18 are in condition for allowance.  
In view of new claim 16 being a combination of prior claims 8 and 13, of which claim 8 was indicated as allowable in the prior Office action, and such that the limitation of “wherein the locking element has retaining means for retaining the component” of claim 8 has been considered as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. sixth paragraph, (see pages 2-3 and 6 of the prior Office action) thereby being limited by the description in the specification to correspond to at least “latching hooks” (as described in at least paragraphs [0019) and [0038]), claims 16 and 17 are in condition for allowance.  Thus, all objections and rejection in the prior Office action have been withdrawn, and claims 1-3 and 5-18 are allowed. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677